                                        United States Bankruptcy Court
                                        Southern District of New York
 In                                                                          Case
 re    James J Mutinsky, Jr.                                                 No.     18-23640 (RDD)
                                                       Debtor(s)             Chapter 13


                                        CERTIFICATE OF SERVICE
I hereby certify that on October 23, 2018, a copy of Model Chapter 13 Plan and Related Motions with Property
Value Exhibit was served by regular United States mail to all interested parties, the Trustee and all creditors
listed below.


Absolute Resolutions VI, LLC
Attn: Officer
6602 El Cajon Blvd
Suite 200
San Diego, CA 92115
Capital One
Attn: Officer
Attn: Bankruptcy
Po Box 30285
Salt Lake City, UT 84130
Capital One Bank USA NA
Attn: Officer
4551 Cox Road
Glen Allen, VA 23060
Central Credit Services LLC
9550 Regency Square Blvd
Suite 500A
Jacksonville, FL 32225
Child Support Enforcem
Po Box 14
Albany, NY 12201
First Credit Services
377 Hoes Lane
Suite 200
Piscataway, NJ 08854
HSBC Bank USA
Attn: Officer
425 5th Ave. New York, NY 10018
Kohls/Capital One
Kohls Credit
Po Box 3120
Milwaukee, WI 53201
Mercantile Adjustment Bureau
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
Attn: Officer
PO Box 9055
Buffalo, NY 14231
Mr. Cooper
Attn: Bankruptcy
8950 Cypress Waters Blvd
Coppell, TX 75019
Wf/raymour
Po Box 14517
Des Moines, IA 50306


                                                /s/ Roselina Serrano
                                                Roselina Serrano
                                                Law Offices of Serrano & Associates, PC
                                                22 South Main Street
                                                New City, NY 10956
                                                845-638-2200Fax:845-638-2205
                                                serranolawpc@gmail.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                Best Case Bankruptcy
